 

Case: 1:18-cv-02353-DAP Doc #: 69 Filed: 08/14/19 1 of 1. PagelD #: 699

FILED
AUG 14 2019

CLERK. U.S. DISTRICT COURT
nonin agg OF One
UNITED STATES DISTRICT COURT ,
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
EVIN KING, ) CASE NO. 1:18 CV 2353
)
Plaintiff, ) JUDGE DAN AARON POLSTER
)
VS. ) STIPULATED DISMISSAL
) WITH PREJUDICE
ROBERT MATUSZNY, et al., )
)
Defendants. )

We, the attorneys for the respective parties, do hereby stipulate that the above-captioned
complaint is settled and dismissed with prejudice, each party to pay its own costs.

The Court retains jurisdiction to ensure that the settlement agreement is executed..

COUN _ ‘K_ ft} NV

Attorney for Plaintiff Yt for Defendants

(V()a (hr Vi by

Attorney for Defendants

mey ic fda
IT IS SO ORDERED. — A

Dan Aaron Polster
United States District Judge

 

 
